Citation Nr: 1440387	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for a cervical spine disability (neck disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to September 1992 and from January 1996 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim previously included a separate claim for service connection for neurological manifestations of a neck disability, to include neuropathic symptoms affecting the left wrist.  As will be discussed in further detail below, the Board considers all neurological manifestations of the Veteran's neck disability in connection with the Veteran's claim for an increased rating.  Therefore, the issue on appeal has been rephrased as shown above, and the Veteran is not prejudiced by such rephrasing of the issue.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Before February 20, 2013, the Veteran's cervical spine condition was not manifested by ankylosis, forward flexion of the cervical spine of 30 degrees or less, a combined range of motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal spinal contour, nor did the Veteran have incapacitating episodes of  intervertebral disk syndrome (IVDS) with a total duration of at least 4 weeks in any 12-month period or neurological symptoms approximating mild incomplete paralysis.

2.  As of February 20, 2013, while the Veteran's forward flexion of the cervical spine has been limited to 20 degrees, ankylosis is not shown, nor has the Veteran had incapacitating episodes of IVDS with a total duration of at least 6 weeks in any 12-month period or neurological symptoms approximating mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Before February 20, 2013, the criteria for a disability rating in excess of 10 percent for the Veteran's neck disability have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5243 (2013).

2.  As of February 20, 2013, the criteria for a disability rating of 20 percent, but no greater, for the Veteran's neck disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013).  As shown below, however, the medical record shows no incapacitating episodes of IVDS, and a greater rating based on such criteria is unavailable to the Veteran.

The General Rating Formula for Diseases and Injuries of the Spine provides for the following ratings for cervical spine disabilities, in pertinent part.  A 20 percent rating applies to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating applies to forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating applies to unfavorable ankylosis of the entire cervical spine.  A 100 percent rating applies to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013). 

Turning first to orthopedic manifestations of the Veteran's disability, the Veteran underwent a VA examination in September 2010.  The Veteran denied fatigue, decreased motion, weakness, or spasm.  The Veteran experienced stiffness and dull, moderate, constant daily pain.  There were no incapacitating episodes of spine disease.  Upon physical examination, the veteran's posture, head position, and gait were normal, and the Veteran was symmetrical in appearance.  There were no abnormal spinal curvatures.  No muscular abnormalities were noted.  The Veteran had flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 70 degrees, and bilateral lateral rotation to 80 degrees, for a combined range of motion greater than 170 degrees.  There was no objective evidence of pain with the Veteran's active range of motion, and there were no additional limitations after three repetitions of range of motion testing.  

In March 2011, it was noted that the Veteran held his head and neck rigidly and had a flattened cervical spine.  The Veteran's cervical range of motion was limited in rotation and lateral bending.  The Veteran had no atrophy, scars, kyphosis, or scoliosis, and the head was held in a neutral position.  The Veteran's range of motion was normal.  

In January 2012, the Veteran underwent an anterior cervical discectomy with a decompression of the central spinal canal and bilateral neural foramina, an allograft interbody arthrodesis, and an anterior plate and screw fixation in treatment of his left C6 radiculopathy and cervical spondylosis.  The Veteran was awarded a temporary total disability rating based on convalescence from January 9, 2012 to March 31, 2012.  Medical records from this period will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.

In July 2012, the Veteran had a normal curvature of the cervical spine.  The Veteran had full anterior flexion to 60 degrees without pain, full extension to 75 degrees with pain, left lateral rotation to 80 degrees with pain, left lateral flexion to 45 degrees with pain, right lateral rotation to 80 degrees without pain, and right lateral flexion to 45 degrees without pain.  The Veteran's combined range of motion was greater than 170 degrees.  In August 2012 and September 2012, the Veteran underwent a medial branch nerve radiofrequency ablation and medial branch nerve blocks in treatment of his cervical facet arthropathy.  

In January 2013, the Veteran reported experiencing neck pain, but he denied experiencing muscle pain, muscle cramping, muscle twitches, stiffness, or swelling.

The Veteran received an additional VA examination on February 20, 2013.  The examiner noted that the Veteran did not experience flare-ups of his neck disability.  The Veteran had forward flexion to 20 degrees with pain, extension to 45 degrees or greater without pain, bilateral lateral flexion to 25 degrees with pain, and bilateral lateral rotation to 30 degrees with pain, for a combined range of motion of 175 degrees.  There were no additional limitations after three repetitions of range of motion testing.  It was noted that the Veteran had functional loss in the form of less movement than normal and painful movement.  The Veteran had localized tenderness or pain to palpation for the joints or soft tissue of the neck.  The Veteran had no guarding or muscle spasm of the neck.  The Veteran did not have IVDS of the cervical spine.  

Unfortunately, the February 2013 examiner indicated that the measurements taken during the examination should be read with skepticism or simply disregarded (the examiner appears to be suggesting that the Veteran was simply attempting to obtain a higher rating of his neck disability).  Other than citing the results of range of motion testing from July 2012, the examiner did not clearly explain why the Veteran's February 2013 test results should be viewed as invalid, but it does suggest the Veteran did not make his best effort.  

In any event, applying the relevant rating criteria, the Board first observes that the record does not show that the Veteran's neck has been ankylosed, or fixed in position, at any time.  Similarly, the Veteran has never demonstrated forward flexion of the neck to 15 degrees or less.  At worst, the Veteran demonstrated forward flexion to 20 degrees, taking pain into consideration.  Accordingly, a disability rating of 30 percent or greater is clearly not available to the Veteran at any time.    

The Board finds that the Veteran approximated the symptoms associated with a 20 percent disability rating of the neck at the time of his February 2013 VA examination.  The Veteran showed forward flexion limited to 20 degrees, which is consistent with a 20 percent disability rating.  Before this time, the Veteran had not showed such a limitation of forward flexion, or a combined range of motion less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal spinal contour.  

Accordingly, while there are indications that this testing is not accurate, the Board finds that a remand of this case is not warranted.  A 20 percent rating is warranted as of the date of this examination, and a 10 percent rating is warranted before this time.  Further testing in the future may reveal a decrease in this evaluation may be warranted at a future date.  However, at this time, further development is simply not warranted.   

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013).  VA examiners and clinicians have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates the symptoms associated with greater ratings than those discussed above.  

The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  With this said, the Board recognizes the Veteran's statement from March 2013, indicating that he found "it hard to believe that [he] was denied an increase and then in less than two years later I am having a neck fusion surgery."  The Veteran's January 2012 neck fusion surgery treated the Veteran's complaints of neck pain.  While the Board is sympathetic to the Veteran's complaints of pain, providing the basis for the grant, such pain did not result in additional symptoms, such as ankylosis or an even more diminished limitation of motion, that are associated with greater disability ratings.  Without taking into consideration the Veteran's statements, there would be little basis for the graning of this claim to 20%. 

In sum, the Board finds that the orthopedic manifestations of the Veteran's neck disability warrant a rating of 20 percent, but no greater, as of February 20, 2013.  A disability rating in excess of 10 percent is unavailable to the Veteran before that time.  The Board wishes to emphasize to the Veteran that it has thoroughly considered his contentions regarding his orthopedic symptoms, including his March 2013 statement in which he expressed concern regarding the results of his February 2012 VA examination.  Even accepting the Veteran's concerns, however, the Veteran has not described orthopedic symptoms warranting greater evaluations than those discussed above.  The currently-assigned 10 percent and 20 percent disability ratings consider the Veteran's pain, weakness, and loss of motion.  The record simply does not show symptoms meeting the criteria associated with greater orthopedic symptoms.

Turning next to neurological manifestations of the Veteran's disability, the Veteran is not currently in receipt of a separate rating for the neurological manifestations of his neck disability.  A separate compensable rating for neurological manifestations of the Veteran's neck disability requires symptoms approximating mild incomplete paralysis of the relevant nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2013).

Turning to a review of the evidence of record, in August 2010, that the Veteran had mild median neuropathy on the left side, but no cubital tunnel or radiculopathy.  Muscle strength testing, reflex testing, and sensory testing were normal.  In September 2010, the Veteran complained of chronic left hand numbness that had been progressively worsening.  Reflex, sensory, and muscle examinations were all normal.  The examiner diagnosed the Veteran with median neuropathy "not clinical, "and ulnar neuropathy at the wrist.  No paralysis, neuritis, or neuralgia was present.  

In January 2011, the Veteran denied experiencing radicular pain down his arms.  The Veteran indicated that he had intermittent numbness in the fingers of his left hand.  The Veteran felt weakness in the left upper extremity and hand.  In March 2011, the Veteran had normal deep tendon reflexes and upper extremity muscle strength.  In December 2011, the Veteran complained of numbness and tingling in the left forearm with subjective complaints of associated muscle weakness.  The Veteran's reflexes were symmetrical and intact.  The Veteran showed less strength in the left adductors and left triceps than on the right.  It was noted that the Veteran had issues in the distribution of the left ulnar nerve that "may or may not be related" to his neck disability, but were probably due to spasm in the paracervical muscles.  

July 2012 neurological testing was normal, with no residual radicular symptoms, providing evidence against this claim.  In February 2013, the Veteran's muscle strength, reflex, and sensory examinations were all normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.   In March 2013, the Veteran stated that he experienced weakness and a "very low level of numbness sometimes" in his left arm.  The Veteran stated that he experienced pain in his neck, head, and shoulder.  

Upon review of the medical evidence, the Board finds that the Veteran's neurological manifestations do not rise to the level of mild incomplete paralysis.  While the Board acknowledges the Veteran's contention that he experiences symptoms such as numbness, burning, and pain, particularly in his left upper extremity, clinical findings have consistently failed to demonstrate symptoms approximating mild incomplete paralysis.  Sensory testing, reflex testing, and muscle strength testing have been consistently normal.  While the Board acknowledges the Veteran's complaints of numbness and weakness, such complaints are wholly subjective and do not rise to the level of mild incomplete paralysis.  Further, the objective medical evidence provides highly probative evidence against this claim.  Therefore, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's cervical spine disability is unavailable.  

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's cervical spine disability warrant no more than a 10 percent rating before February 20, 2013, and a 20 percent disability rating, but no greater, as of February 20, 2013.  The neurological manifestations of the Veteran's cervical spine disability do not warrant a separate compensable rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's neck disability, to include its orthopedic and neurological symptoms, that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of a painful neck with a limited range of motion and occasional radicular symptoms.  The Board finds that the Veteran's neck symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate limitation of movement of the neck and radicular symptoms such as numbness and weakness.  As such, there are no additional symptoms of the Veteran's neck disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his neck disability.  Therefore, the Board finds that a claim for TDIU is not raised by the record.

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with all required notice in June 2010 and October 2010.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran's VA treatment records and private treatment records have been obtained, to the extent available.  The Veteran was provided with VA examinations in September 2010 and February 2013.  The Veteran has argued that the February 2013 examination in particular is inadequate.  The Veteran argued that the examiner inaccurately listed the Veteran's responses; for example, the Veteran stated that he indeed experienced flare-ups of pain and symptoms such as swelling.  

With regard to this concern, the Board finds that even had the examiner listed such symptoms, as the Veteran described them in March 2013, such symptoms would not result in a greater disability rating than the Board has granted.  Ordering an additional examination on this basis would serve no useful purpose and would simply result in additional delay for the Veteran.  

The Veteran additionally argued that the examiner failed to perform the required testing; for example, the Veteran stated that the examiner performed repetitive use testing only two times, and the examiner did not adequately palpate his neck.  The February 2013 examination was conducted by a VA physician who indicated that he indeed performed repetitive testing and palpated the Veteran.  While the Board appreciates the Veteran's concerns, the Veteran has not demonstrated that he has the medical expertise necessary to determine whether, for example, his neck is adequately palpated.  

Accordingly, the Board finds that ordering an additional examination on the basis of such concerns would serve no useful purpose and would simply result in additional delay for the Veteran and may provide evidence against the Board's current finding.   

Upon review of both the February 2013 examination report and the examination report from September 2010, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

ORDER

Before February 20, 2013, a rating in excess of 10 percent for a neck disability is denied.

As of February 20, 2013, a rating of 20 percent, but no greater, for a neck disability is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


